          Case 1:18-cv-04830-AKH Document 68 Filed 05/26/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 MARSHAL ROSENBERG,                                             :
                                                                :
                                          Plaintiff,            :   ORDER
              -against-                                         :
                                                                :   18 Civ. 4830 (AKH)
 METROPOLIS GROUP, INC., et al.,                                :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
                                                                :
 A&N DESIGN STUDIO, INC.,                                       :
                                                                :
                               Consolidated Plaintiff,          :
              -against-                                         :
                                                                :
 MARSHAL ROSENBERG,                                             :
                                                                :
                               Consolidated Defendant.          :
 _________________________________________ X


 ALVIN K. HELLERSTEIN, U.S.D.J.:

                On May 22, 2020, the parties appeared before me for a status conference. A

suggestion of settlement having been made, this case is dismissed. If the settlement is not

consummated within 30 days of this order, or an authorized enlarged date, either party may apply

by letter for restoration of the action within 10 days after the close of said period. All pending

court dates are cancelled. The Clerk is directed to close the case.

                SO ORDERED.

Dated:          May 26, 2020                                         /s/ Alvin K. Hellerstein
                New York, New York                                  ALVIN K. HELLERSTEIN
                                                                    United States District Judge
